Citation Nr: 1525949	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  14-03 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, Florida


THE ISSUE

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at Peace River Regional Medical Center on July 26, 2013. 


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from March 2008 to May 2010. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating determination of the Bay Pines, Florida, VA Medical Center (VAMC).

The Veteran filed a substantive appeal (Form 9) dated January 2014.  At that time, he also submitted additional evidence in support of his claim, which included a medical treatment record from the Peace River Regional Medical Center dated July 26, 2013 as well as copy of his telephone bill from July 2013.  Thereafter, a supplemental statement of the case (SSOC) was issued in January 2014 which included a review of the additional evidence.  However, the SSOC did not readjudicate the Veteran's claim; rather, the SSOC only summarized the additional evidence that was received and that he could make any additional argument regarding the new evidence before his case was transferred to the Board.  In any event, because the Veteran's Form 9 was received after February 2, 2013, a waiver of the additional evidence is not required.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Service connection is not in effect for any disability for this Veteran, and he was not participating in a rehabilitation program under 38 U.S.C. Chapter 31 at the time of treatment.

2.  The Veteran's treatment on July 26, 2013 was not rendered in a medical emergency of such nature that delay would have been hazardous to life or health. 




CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized medical expenses arising from care provided at Peace River Regional Medical Center on July 26, 2013, have not been met.  38 U.S.C.A. §§ 1725, 1728, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 17.1001, 17.1002 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The Court has, however, carved out exceptions where the provisions of the VCAA are not applicable.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  Because the claim in this case is governed by the provisions of Chapter 71 of Title 38 of the United States Code, the VCAA and its implementing regulations are not applicable.  Nevertheless, the Veteran was provided adequate notification under the duty to notify in December 2013.  The Veteran has been provided opportunities to identify or provide pertinent evidence in support of his claim and he has provided pertinent evidence and argument.  Further development and expending of VA's resources is, therefore, not warranted.

Reimbursement of Unauthorized Medical Expenses

The Veteran seeks reimbursement for costs related to private medical treatment at Peace River Regional Medical Center on July 26, 2013 not authorized in advance by VA. 

Reimbursement or payment for expenses not previously authorized may be made pursuant to 38 U.S.C.A. § 1728 only under the following circumstances: (a) treatment was for (1) an adjudicated service-connected disability; (2) a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability; (3) any disability of a veteran who is permanently and totally disabled as a result of a service-connected disability; (4) for any illness, injury or dental disability in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31; and (b) such treatment was rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and (c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand would not have been reasonable, sound, wise, or practical.  See 38 U.S.C.A. § 1728; 38 C.F.R. §§ 17.52, 17.120. 

Failure to satisfy any one of the criteria listed above precludes VA from paying unauthorized medical expenses incurred at a private hospital.  See 38 C.F.R.            § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998).  Also, no reimbursement or payment of services not previously authorized will be made when such treatment was procured through private sources in preference to available Government facilities.  See 38 C.F.R. § 17.130. 

A July 24, 2013 Bay Pines VA Health Care System record notes the Veteran's treatment for flu-like symptoms including nausea, diarrhea, fever, and body ache which began shortly after beginning a new psychotropic medication.  A July 25, 2013 record also from the Bay Pines VA Health Care System reveals that the symptoms persisted with the exception of diarrhea, and the Veteran was advised to seek medical attention if the problems persisted.  An assessment of gastroenteritis was noted at that time.   

A July 26, 2013 private treatment record from the Peace River Regional Medical Center reveals that the Veteran was seen that morning in the emergency room for complaints of vomiting and nausea for the past week.  His mode of arrival was a walk-in.  He reported a past medical history of anxiety and insomnia as well as taking medication including sertraline, trazodone, and Xanax.  He complained of diarrhea, vomiting, and nausea as well as pain in his abdomen which was rated a 4 out of 10, and the quality of pain was described as "crampy."  However, there were no signs of anorexia, blood in stools, chest pain, constipation, dysuria, fever, headache, hematuria, palpitations, shortness of breath, testicular pain, or vomiting blood.  Also, the treatment record reveals that upon examination, the Veteran appeared in no apparent distress, and he was well developed and well nourished.  There were no cardiovascular or genitourinary deficits.  His abdomen was soft and nontender in the 4 quadrants.  Bowel sounds were present in the 4 quadrants.  His abdomen and bowel sounds were noted as normal.  A respiratory examination was normal.  The Veteran did not vomit during his treatment at the emergency room.  He was given an IV with 4 mg of Zofran used to prevent nausea and vomiting.  He was discharged in the early afternoon with "marked relief" of symptoms with a diagnosis of gastroenteritis and prescribed anti-nausea medication.  He was advised to follow up with the Family Health Center of Southwest Florida in one week to recheck his complaints.

The Veteran does not meet any of the four elements of the first criteria listed above in 38 U.S.C.A. § 1728(a).  He is not service-connected for any disability, and as such his treatment at Peace River Regional Medical Center was not for a service-connected disability or a nonservice-connected disability associated with and held to be aggravating a service-connected disability; he was not considered permanently and totally disabled as a result of a service-connected disability; and he was not participating in a rehabilitation program under 38 U.S.C. Chapter 31.  Thus, the Veteran is not eligible for medical expense reimbursement under 38 U.S.C.A. 
§ 1728. 

The Veteran's claim has also been considered under pertinent provisions of The Millennium Health Care and Benefits Act, Pub. L. 106-117, codified at 38 U.S.C.A. § 1725.  Under that statute, which also provides general authority for the reimbursement of non-VA emergency treatment, payment for emergency services may be made only if all of the conditions set forth in 38 C.F.R. § 17.1002 are met. In particular, the following subsections of 38 C.F.R. § 17.1002 are relevant to this case: 

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part); 

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center).   

Based on the evidence of record, the Board finds that reimbursement of non-VA emergency treatment is not warranted under the Millennium Health Care and Benefits Act as the evidence reflects that the Veteran's gastroenteritis for which he sought treatment at Peace River Regional Medical Center were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.

In this regard, the Board acknowledges a July 26, 2013 VA treatment record from the Bay Pines VA Healthcare System dated prior to the Veteran's admission to the emergency department at Peace River Regional Medical Center.  Shortly before he admitted himself to the emergency department at the Peace River Regional Medical Center, it appears that the Veteran spoke on the telephone with a nurse at the Bay Pines VA Healthcare System who noted the Veteran's complaints of palpitations and that his heart felt "like it's going to explode" for the past 3 and a half hours.  He also complained of upper respiratory symptoms.  It also appears that that time, the Veteran was at the Peace River Regional Medical Center, but had not yet gone into the emergency department.  However, the nurse who spoke with the Veteran instructed him to go to the emergency department for evaluation and treatment based on the Veteran's report of symptoms which she noted as a serious adverse drug reaction.  The Board further notes the Veteran's other statements of record noting that he vomited 14 times the morning of July 26, 2013 prior to admission to the emergency department.

While the Board acknowledges the Veteran's reported symptomatology to the VA nurse and her recommendation based on the Veteran's statements that he go to the emergency department at Peace River Regional Medical Center as well as his other statements of record regarding the severity of his gastroenteritis, the Board finds that the probative value of the Veteran's statements, in particular the statements reported to the VA nurse the morning of July 26, 2013, are greatly outweighed by the objective and contemporaneous evidence of record which fails to show that delay in seeking immediate medical attention would have been hazardous to life or health.  Specifically, as discussed above, the Veteran was ambulatory upon admission to the emergency department.  Moreover, contrary to the Veteran's report of palpitations and upper respiratory symptoms to the VA nurse the morning of July 26, 2013, the treating physician at Peace River Regional Medical Center specifically documented negative findings of palpitations, shortness of breath, and chest pain.  Indeed, there were no cardiovascular or respiratory deficits.  Moreover, there is no indication that any of these symptoms were reported to the treating physician by the Veteran.  It therefore strains credulity to the breaking point that if indeed the Veteran had palpitations and respiratory symptoms as he reported to the VA nurse, he would have reported these symptoms to the treating physician at Peace River Regional Medical Center, or that these symptoms would have been evidenced on examination.  

Additionally, as discussed above, upon examination at the Peace River Regional Medical Center, the Veteran appeared in no apparent distress, and he was well developed and well nourished.  Also, his report of pain rated as a 4 out of 10, while arguably reflective of moderate severity, does not approach a level of fear such that a reasonable person would believe that their life was in serious jeopardy.  Further, his abdomen was soft and nontender in the 4 quadrants, and bowel sounds were present in the 4 quadrants.  There are no medical findings dated contemporaneously to the July 26, 2013 private treatment record that are to the contrary.  

Accordingly, the Board finds that the July 26, 2013 private treatment record from the Peace River Regional Medical Center does not describe a situation in which a reasonable person feared that their life was in serious jeopardy.  As such, the competent and probative evidence of record indicates that the Veteran's gastroenteritis for which he sought treatment at Peace River Regional Medical Center, while evidenced by symptoms including pain and vomiting as well as nausea, were not of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  

In the absence of authorizing statutory or regulatory authority, the Board may not award payment or reimbursement of the private medical expenses at issue.  See Zimick v. West, 11 Vet. App. 45, 50 (1998) citing Office of Personal Management v. Richmond, 496 U.S. 414, 424 (1990) (payment of money from the [Federal] Treasury "must be authorized by a statute").  In the absence of evidence to establish that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, payment or reimbursement of those services is not warranted.  Thus, the Veteran's claim must be denied.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).










ORDER

Entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at Peace River Regional Medical Center on July 26, 2013 is denied. 



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


